     Case 3:17-cv-00538-HDM-CLB Document 42 Filed 06/19/20 Page 1 of 1


 1

 2                           UNITED STATES DISTRICT COURT
 3                                 DISTRICT OF NEVADA
 4
     NOE ORTEGA PEREZ,                            Case No. 3:17-cv-00538-HDM-CLB
 5
                                Petitioner,
 6           v.                                   ORDER
 7   BAKER, WARDEN, et al.,
 8                             Respondents.
 9
             This counseled habeas petition pursuant to 28 U.S.C. § 2254
10
     is pending before the court for consideration of the merits of the
11
     petition. In its review of the record, the court is unable to
12
     locate any transcript of the testimony of the victim, R.B., on the
13
     final day of trial, October 21, 2009. (See Pet. Ex. 24 (Tr. 2);
14
     Resp. Ex. 36). 1 A partial transcript indicates that the testimony
15
     on that day was not transcribed. (Pet. Ex. 24). The court requires
16
     the entire relevant state court record, including any testimony of
17
     the victim that was heard by the jury, to evaluate the petitioner’s
18
     claims. Accordingly, within thirty days of the date of this order,
19
     the respondents shall locate and file either a transcript of R.B.’s
20
     testimony on October 21, 2009, or an audio recording thereof, as
21
     a supplement to the state court record in this action.
22
             IT IS SO ORDERED.
23
             DATED: This 19th day of June, 2020.
24

25
                                           ____________________________
26                                         UNITED STATES DISTRICT JUDGE
27

28   1   Cited exhibits are located at ECF Nos. 20 & 29.


                                              1
